Exhibit 10.1
 
POSITIVEID CORPORATION
EMPLOYMENT AND NON-COMPETE AGREEMENT


This EMPLOYMENT AND NON-COMPETE AGREEMENT (the “Agreement”) is made this 30th
day of September, 2011 (the “Effective Date”), by and between the parties to
this Agreement (hereinafter individually referred to as “Party” and collectively
referred to as “Parties”), POSITIVEID CORPORATION, a Delaware corporation
(hereinafter referred to as “PSID”), and BRYAN D. HAPP (hereinafter referred to
as “Executive”).
 
    WHEREAS, PSID develops unique medical devices and biological detection
systems, focused primarily on diabetes management, rapid medical testing and
airborne bio-threat detection (the “Business”); and
 
    WHEREAS, Executive was appointed Senior Vice President and Chief Financial
Officer and PSID finds it to be in its best interest and Executive desires to
clearly express the terms and conditions of Executive's employment.
 
    NOW THEREFORE, in consideration of the promises and the mutual obligations
set forth in this Agreement, the Parties agree as follows:
 
1.           Employment.  PSID agrees to continue to employ Executive, and
Executive agrees to continue such employment by PSID, pursuant to the terms and
conditions set forth in this Agreement.
 
2.           Position and Responsibilities.  During the Term of this Agreement,
as defined below, Executive shall serve as Senior Vice President and Chief
Financial Officer of PSID and will perform such duties and exercise such
supervision with regard to the Business of PSID as is associated with such
position, as well as such additional duties as may be reasonably prescribed from
time to time by PSID’s Board of Directors (the “Board”).  Executive agrees to
render services to the best of Executive’s ability for and on behalf of
PSID.  Executive agrees to devote his full business time to rendering such
services on behalf of PSID.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Term.  Except as otherwise provided in this Section 3 or Section
8(c) of this Agreement, the term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue in force thereafter for a period of two
(2) years from the Effective Date.  Notwithstanding the foregoing, upon the
happening of any of the following events, this Agreement shall terminate (unless
otherwise provided herein for a termination after a period of time) and
Executive shall cease to be an employee of PSID:
 
 
(a)
Executive’s resignation upon thirty (30) days advance written notice;

 
(b)
Executive’s Total Disability upon PSID’s election.  For purposes of this
Agreement, “Total Disability” shall be defined as Executive’s inability, due to
illness, accident or any other physical or mental incapacity, to perform
Executive’s usual responsibilities performed by Executive for PSID prior to the
onset of such disability, for one hundred eighty (180) consecutive days during
the Term.  PSID may elect, by written notice to Executive, within thirty (30)
days of the end of such period of Total Disability defined above, to terminate
Executive’s employment herein;

 
(c)
the death of Executive;

 
(d)
Executive’s Constructive Termination.  For purposes of this Agreement,
“Constructive Termination” shall be defined as a material breach by PSID of its
obligations under this Agreement (including but not limited to any reduction of
Executive’s Base Salary, bonuses or incentive compensation as provided
herein).  If Executive chooses to treat such material breach as a Constructive
Termination, Executive shall provide PSID with written notice describing the
circumstances being relied upon by Executive for such termination with respect
to this Agreement within thirty (30) days after the event giving rise to the
Constructive Termination.  PSID shall have thirty (30) days after receipt of
such notice to remedy the situation prior to the Constructive Termination being
deemed final; or

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(e)
PSID terminates this Agreement for cause, with said cause being defined as a
conviction of a felony or Executive being prevented from providing services
hereunder as a result of Executive’s violation of any law, regulation and/or
rule.

 
(f)
Nothing in this Agreement is intended to limit the rights of PSID to terminate
this Agreement under applicable bankruptcy laws in the event that PSID files for
protection under the United States Bankruptcy Code.

 
4.           Annual Compensation.  (a)  During the Term, Executive shall be
entitled to compensation for all services performed by Executive pursuant to
this Agreement (“Compensation”) as follows:
 
 
(1)
Executive shall be entitled to a base salary (the “Base Salary”) equal to ONE
HUNDRED EIGHTY THOUSAND DOLLARS ($180,000) for the 2011 calendar year, payable
according to the customary payroll practices of PSID for the then current
period.  The Base Salary shall increase a minimum of five percent (5%) per annum
during each calendar year during the Term or in such greater amount  (but not
decreased) as may be determined in the reasonable discretion of the Compensation
Committee appointed by the Board (the “Compensation Committee”).  The “Base
Salary” shall, for all purposes of this Agreement, mean the Base Salary then
being paid by PSID to Executive.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(2)
During the Term, Executive shall be eligible for discretionary target incentive
compensation between 50% and 100% of Base Salary then being paid by PSID to
Executive, for each calendar year, based on a mutually agreed to plan approved
by the Compensation Committee. Incentive compensation will be prorated for
calendar year 2011 based on a mid-year start.  The bonus shall be paid as
follows: a minimum amount equal to twenty-five percent (25%) of Base Salary
shall be paid in cash and the remainder of the bonus shall be paid in cash or
equity or both as determined by the Compensation Committee.

 
(b)           PSID shall deduct from the Compensation all taxes and other
deductions which are required to be deducted or withheld under any provision of
any federal, state, or local law now in effect or which may become effective at
any time during the Term.
 
5.           Fringe Benefits.  During the Term, Executive shall be entitled to
certain fringe benefits (the “Fringe Benefits”) provided to senior executive
employees of PSID, as reasonably determined by the Compensation Committee.  The
Fringe Benefits shall specifically include executive health benefits which shall
entitle Executive to full reimbursement for all physical examinations and other
related services.  In addition, if Executive obtains and maintains disability
insurance with proof thereof presented to PSID at PSID's request, PSID shall
reimburse Executive for the cost and expense of such disability insurance
coverage that shall provide Executive with up to his then current Base Salary in
monthly salary continuation payments in the event of the disability of
Executive.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.           Business and Other Expenses.  PSID will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred by Executive in
connection with the performance of his duties and obligations under this
Agreement.  Executive will comply with all reasonable reporting requirements
with respect to business expenses as may be established by PSID from time to
time.
 
7.           Additional Benefits.  (a)  Executive will be entitled to
participate in all other compensation or employee benefit plans or programs and
receive all benefits for which salaried employees of PSID generally are eligible
under any plan or program now or later established by PSID on the same basis as
similarly situated senior executives of PSID.  Executive will participate to the
extent permissible under the terms and provisions of such plans or programs, in
accordance with program provisions.
 
(b)           As an initial equity grant, PSID issued 900,000 stock options to
Executive with an exercise price equal to the closing price of a share of PSID
common stock on the date of approval by PSID's Compensation Committee, which was
August 31, 2011. Executive shall be entitled to additional equity compensation
awards as determined by the Compensation Committee.
 
8.           Payment Upon Termination of Agreement.  (a)  In the event this
Agreement is terminated by Executive’s resignation pursuant to subparagraph (a)
or (e) of Section 3 of this Agreement, PSID will pay to Executive any and all
earned but unpaid Base Salary and earned but unpaid incentive bonus compensation
as of the date of termination.  PSID shall pay such amounts due Executive within
thirty (30) days of Executive’s last day of service.  In addition, any
outstanding and vested stock options held by Executive on Executive’s last day
of service shall remain exercisable for the life of the option.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)           (i)           Subject to the provisions of Section 8(c)(iv) below,
in the event this Agreement is terminated pursuant to any of subparagraphs (b)
through (d) of Section 3 of this Agreement, or if PSID terminates this Agreement
without cause, PSID will, in addition to maintaining the Fringe Benefits through
the Term, pay to Executive as follows:
 
(1) if terminated on or before one year from the Effective Date, the sum of (i)
any and all earned but unpaid Base Salary and earned but unpaid incentive bonus
compensation as of the date of termination; (ii) one (1) times the Base Salary;
and (iii) any bonus paid by PSID to Executive within one (1) year of the
Effective Date, with such bonus annualized in the event prorated for a partial
calendar year; and
 
(2) if terminated after one year from the Effective Date, the sum of (i) any and
all earned but unpaid Base Salary and earned but unpaid incentive bonus
compensation as of the date of termination; (ii) two (2) times the Base Salary;
and (iii) the average bonus paid by PSID to Executive over the last two (2) full
calendar years (or such lesser time period if the Agreement is terminated less
than two (2) years from the Effective Date) immediately prior to the date of
termination, with any bonus annualized in the event prorated for a partial
calendar year (collectively, the “Termination Compensation”).
 
(ii)          The Termination Compensation shall be paid within sixty (60) days
of Executive’s last day of service.  In addition, any outstanding stock
options  and unvested restricted shares held by Executive on Executive’s last
day of service pursuant to such termination shall become vested and exercisable
as of such date of termination, and will remain exercisable for the life of the
option.  In addition, PSID shall maintain Executive on its group medical plan on
the same conditions as if he were to remain employed by PSID, until the earlier
to occur of (A) Executive's eligibility to be covered under another comparable
group medical plan, or (B) the date that is twelve (12) months after the
Executive's last day of service.  Notwithstanding anything in this Agreement to
the contrary, only to the extent necessary to avoid the imposition of additional
income taxes or penalties or interest on the Executive under Section 409A of the
Internal Revenue Code of 1986, as amended ("Code Section 409A"), no Termination
Compensation payment shall be made sooner than six (6) months after the
Executive's last day of service.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c)           (i)           To the extent that during the Term there shall be
Change in Control, as hereinafter defined, notwithstanding any term to the
contrary in this Agreement, this Agreement shall terminate in which event, the
Executive shall be entitled to receive the Change in Control Compensation, as
hereafter defined.
 
(ii)          For all purposes of this Agreement, a Change in Control shall have
the same definition as in the PSID 2011 Stock Incentive Plan, approved by the
stockholders on August 26, 2011.
 
(iii)         For all purposes of this Agreement, the Term Change in Control
Compensation shall mean the following:
 
(1) on or before one year from the Effective Date, the sum of (A) any and all
earned but unpaid Base Salary and earned but unpaid bonus compensation as of the
date of the Change in Control; (B) one (1) times the Base Salary; and (C) the
average bonus paid by PSID to Executive for the two (2) full calendar years
immediately prior to the Change in Control, with any bonus annualized in the
event prorated for a partial calendar year.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(2) after one year from the Effective Date, the sum of (A) any and all earned
but unpaid Base Salary and earned but unpaid bonus compensation as of the date
of the Change in Control; (B) two (2) times the Base Salary; and (C) two (2)
times the average bonus paid by PSID to Executive for the two (2) full calendar
years immediately prior to the Change in Control, with any bonus annualized in
the event prorated for a partial calendar year.
 
The Change in Control Compensation shall be paid to Executive within ten (10)
days of the Change in Control.  In addition, any outstanding stock options and
unvested restricted stock held by Executive as of the Change in Control shall
become vested and exercisable as of such date, and shall remain exercisable as
of the life of the option.
 
(iv)        For avoidance of confusion, in the event of a Change of Control, the
Executive shall be entitled to the Change of Control Compensation and not the
Termination Compensation.
 
9.           Confidential Information.  (a)  Executive recognizes and
acknowledges that all information pertaining to this Agreement or to the
affairs; business; results of operations; accounting methods, practices and
procedures; shareholders; acquisition candidates; financial condition; clients;
customers or other relationships of PSID or any of its affiliates
(“Information”) is confidential and is a unique and valuable asset of PSID or
any of its affiliates.  Access to and knowledge of the Information is essential
to the performance of Executive’s duties under this Agreement.  Executive will
not, during the Term or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law.  Executive will not make use of the Information for his own
purposes or for the benefit of any person or organization other than PSID or any
of its affiliates.  Executive will also use his best efforts to prevent the
disclosure of this Information by others.  All records, memoranda, etc. relating
to the business of PSID or its affiliates, whether made by Executive or
otherwise coming into his possession, are confidential and will remain the
property of PSID or its affiliates.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           Executive will, with reasonable notice during or after the Term,
furnish information as may be in his possession and fully cooperate with PSID
and its affiliates as may be required in connection with any claims or legal
action in which PSID or any of its affiliates is or may become a party.
 
10.         Restrictions.  (a)  During the Term, and only to the extent that
Executive submits his resignation in accordance with Section 3(a), thereafter
for a two (2) year period (the “Restriction Period”), Executive agrees that,
without the prior express written approval from the Board, he shall not compete
with PSID and its affiliates by directly or indirectly engaging in the Business,
either directly or indirectly, as an individual, partner, member, corporation,
limited liability company, limited liability partnership, officer of a
corporation or in any other capacity whatsoever at any location at which PSID or
its affiliates conducts business and/or provides any services.
 
(b)           Executive acknowledges that the restrictions contained in this
Section 10 of this Agreement, in view of the nature of the activities in which
PSID and its affiliates are engaged, are reasonable and necessary in order to
protect the legitimate interests of PSID and its affiliates, and that any
violation thereof would result in irreparable injuries to PSID and/or its
affiliate(s), as the case may be.  Executive, therefore, acknowledges that, in
the event of the violation of any of these restrictions, PSID shall be entitled
to obtain from any Court of competent jurisdiction preliminary and permanent
injunctive relief, as well as attorneys fees and costs, damages and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative, and in addition to any other rights
or remedies to which PSID may be entitled.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)           Executive agrees that the restrictions contained in this Section
10 of this Agreement are an essential element of Executive’s compensation that
Executive is granted hereunder and, but for Executive’s agreement to comply with
such restrictions, PSID would not have entered into this Agreement.
 
(d)           If any of the restrictions set forth in this Section 10 should,
for any reason, be adjudged invalid or unreasonable in any proceeding, then the
validity or enforceability of the remainder of such restrictions shall not be
adversely affected.  If the Restriction Period or the area specified in this
Section 10 of this Agreement shall be adjudged unreasonable in any proceeding,
then the Restriction Period shall be reduced by such number of months, or the
area shall be reduced by the elimination of such portion thereof or both, so
that such restrictions may be enforced in such area and for such period of time
as is adjudged to be reasonable.  If Executive violates any of the restrictions
contained in this Section 10, the Restriction Period shall not run in favor of
Executive from the time of commencement of any such violation until such time as
such violation shall be cured by Executive to the satisfaction of PSID.
 
(e)           The terms of this Section 10 shall survive the termination of this
Agreement. Executive acknowledges that he can be gainfully employed and still
comply with the terms of this Section 10 and that it is not unduly inconvenient
to him.
 
 
-10-

--------------------------------------------------------------------------------

 
 
11.         Indemnification; Litigation.  (a)  PSID will indemnify Executive to
the fullest extent permitted by the laws of the State of Florida in effect at
that time, or the certificate of incorporation and by-laws of PSID, whichever
affords the greater protection to Executive.  Executive will be entitled to any
insurance policies PSID may elect to maintain generally for the benefit of its
officers and directors against all costs, charges and expenses incurred in
connection with any action, suit or proceeding to which he may be made a party
by reason of being an officer of PSID.
 
(b)           In the event of any litigation or other proceeding between PSID
and Executive with respect to the subject matter of this Agreement, PSID will
reimburse Executive for all costs and expenses related to the litigation or
proceedings, including attorney’s fees and expenses, providing that the
litigation or proceedings results in either a settlement requiring PSID to make
a payment to Executive or judgment in favor of Executive.
 
12.         Mitigation.  Executive will not be required to mitigate the amount
of any payment provided for hereunder by seeking other employment or otherwise,
nor will the amount of any such payment be reduced by any compensation earned by
Executive as the result of employment by another employer after the date
Executive’s employment hereunder terminates.
 
13.         Remedies.  (a)  In the event of a breach of this Agreement, the
nonbreaching Party may maintain an action for specific performance against the
Party who is alleged to have breached any of the terms of this Agreement.  This
subparagraph (a) of this Section 13 of this Agreement will not be construed to
limit in any manner any other rights or remedies an aggrieved Party may have by
virtue of any breach of this Agreement.
 
(b)           Each of the Parties has the right to waive compliance with any
obligation of this Agreement, but a waiver by any Party of any obligation will
not be deemed a waiver of compliance with any other obligation or of its right
to seek redress for any breach of any obligation on any subsequent occasion, nor
will any waiver be deemed effective unless in writing and signed by the Party so
waiving.
 
 
-11-

--------------------------------------------------------------------------------

 
 
14.         Attorney's Representations.  Executive acknowledges that:
 

(a)    Executive has been advised to seek the advice of independent counsel; and
(b) Executive has had the opportunity to seek the advice of independent counsel
of his choosing.

 
15.         Notices.  Any notices required or permitted by this Agreement or by
law to be served on, or delivered to, any Party to this Agreement, shall be in
writing and shall be signed by the Party giving or delivering it and sent by
courier that guarantees overnight delivery, or by registered or certified mail,
return receipt requested, addressed to the Party to whom any communication under
this Agreement is to be made.  Notice given as provided herein shall be deemed
to have been given on the mailing date and, unless otherwise provided herein,
shall be effective from that date.  Notice shall be sent to the respective Party
at the address set forth below.  Any Party may change its address for purposes
of receiving notices by furnishing notice of such change in the manner set forth
above.
 

If to PSID:  PositiveID Corporation   1690 South Congress Avenue, Suite 200  
Delray Beach, Florida  33445     If to Executive:     Bryan D. Happ   4400 N.E.
27th Terrace   Lighthouse Point, Florida  33064

     
16.         Invalid Provisions.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and the Agreement shall be construed in all respects as though such
invalid or unenforceable provisions were omitted.
 
17.         Assignment.  This Agreement shall inure to the benefit of and be
binding upon PSID, its successors and assigns, and Executive.  This Agreement,
being for the personal services of Executive, shall not be assignable or subject
to anticipation by Executive.
 
 
-12-

--------------------------------------------------------------------------------

 
 
18.         Amendments.  The terms and provisions of this Agreement may not be
modified except by written instrument duly executed by the Parties.
 
19.         Entire Agreement.  This Agreement supersedes all other oral and
written agreements between the Parties with respect to the matters contained in
this Agreement and, except as otherwise provided herein, this Agreement contains
all of the covenants and agreements between the Parties with respect to those
matters.
 
20.         Law Governing Agreement.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida.  Any terms and
conditions of this Agreement which apply to Executive and/or govern Executive’s
behavior after Executive’s termination of employment and/or after the
termination of this Agreement shall automatically survive the termination of
this Agreement.
 
21.         Consent to Jurisdiction and Venue.  The Parties hereby consent and
submit to the jurisdiction and venue of any state or federal court within the
State of Florida, Palm Beach County in any litigation arising out of this
Agreement.
 
22.         Captions and Gender.  The headings contained in this Agreement are
inserted for convenience and reference purposes only and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provisions hereof, and shall not affect in any way the meaning
or interpretation of this Agreement or any provisions hereof.  All personal
pronouns used in this Agreement shall include the other genders whether used in
the masculine or feminine or neuter gender, and the singular shall include the
plural and vice versa whenever and as often as may be appropriate.
 
 
-13-

--------------------------------------------------------------------------------

 
 
23.         Counterpart Execution.  This Agreement may be executed in two or
more counterparts either by facsimile or otherwise, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
[Remainder Left Blank]
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have set their hands and seals as of the
date set forth on the first page of this Agreement.



  POSITIVEID CORPORATION             /s/ William J. Caragol     By: William J.
Caragol     Title: Chief Executive Officer                     EXECUTIVE:      
      /s/ Bryan D. Happ     Bryan D. Happ  




-15-